Citation Nr: 0624485	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-30 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefit sought on appeal.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
veteran's bilateral peripheral neuropathy of the lower 
extremities is not related to an in-service disease or 
injury, including Agent Orange exposure.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, nor may the 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. § 1110 (West 2002); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303 (2005).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  Even 
if the veteran's disease is not subject to the presumption, 
he is not precluded from establishing direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's medical records reflect a diagnosis of 
peripheral neuropathy, although no clinical or diagnostic 
findings are shown to support the diagnosis.  For the purpose 
of analysis the Board will assume that he has peripheral 
neuropathy of the lower extremities.  In addition, his 
service personnel records show that he served in Vietnam from 
November 1966 to November 1967, and he is presumed to have 
been exposed to Agent Orange.  His claim is, therefore, 
supported by a current medical diagnosis of disability and 
evidence of an in-service injury.  Hickson, 12 Vet. 
App. at 253.  For the reasons that follow, however, the Board 
finds that the preponderance of the evidence indicates that 
the peripheral neuropathy is not related to the Agent Orange 
exposure.

Section 3.309(e) includes acute and subacute peripheral 
neuropathy as a disease to which the presumption of service 
connection applies for Vietnam veterans.  The regulation 
defines acute and subacute peripheral neuropathy as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 
(2005).  The veteran testified in May 2006 that the diagnosis 
of peripheral neuropathy was made 10 years previously (1996) 
and that he continued to suffer from the disease.  Although 
he testified to having been treated during service for pain 
and numbness in the feet, there is no medical evidence 
available indicating that those symptoms were due to 
peripheral neuropathy.  Because the disease did not appear 
until almost 30 years after his Agent Orange exposure, and 
did not resolve within two years, it does not meet the 
definition of acute or subacute peripheral neuropathy and the 
presumption of service connection cannot apply.

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam 
and each disease suspected to be associated with such 
exposure.  As required by the statute and agreement, the NAS 
submits a report to the Secretary every two years regarding 
the results of their review and summarization of the medical 
literature.  Based on the results of that review, the 
Secretary then determines, based on sound medical and 
scientific evidence, whether a positive association exists 
between exposure to Agent Orange and a disease.  A positive 
association will be found to exist if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  The Secretary will then 
publish regulations establishing presumptive service 
connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, 
he publishes a notice of that determination, including an 
explanation of the scientific basis for the determination.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of chronic, 
persistent peripheral neuropathy.  Taking account of the 
available evidence and NAS' analysis, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and chronic, persistent 
peripheral neuropathy outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630, 27, 639 (May 20, 2003).  

The veteran's assertion that he has peripheral neuropathy as 
a result of exposure to Agent Orange is not probative 
because he is not competent to provide evidence of the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board finds that the medical 
evidence shows that his peripheral neuropathy, which is not 
acute or subacute, is not related to his exposure to Agent 
Orange in service, and that the preponderance of the 
evidence is against the claim for service connection.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in February 2004.  In that notice the RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).  In addition, in an April 2006 
notice the RO informed him of the evidence pertinent to 
establishing the assigned rating and effective date, should 
service connection be established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private treatment records he identified.  The RO has not 
provided him a VA medical examination or obtained a medical 
opinion regarding the claimed nexus between his peripheral 
neuropathy and exposure to an herbicide during service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that VA is not required 
to provide an examination or obtain a medical opinion if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4) (2005).

In the instant appeal the veteran contends that his 
peripheral neuropathy was caused by herbicide exposure that 
he experienced while serving in Vietnam.  The Secretary has 
determined, based on analysis of the research data provided 
by the NAS, that a relationship between chronic, persistent 
peripheral neuropathy and herbicide exposure is not shown by 
the evidence.  The Board finds that the recommendation 
provided by the NAS is in lieu of a medical opinion, and that 
remand of the case to obtain a medical opinion is not 
required.

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim; as such, all relevant 
data has been obtained for determining the merits of his 
claim and no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities is denied. 




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


